Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-18-2002

Newmark v. Secretary Veterans
Precedential or Non-Precedential:

Docket 1-1809




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Newmark v. Secretary Veterans" (2002). 2002 Decisions. Paper 185.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/185


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                           No. 01-1809


                      ARTHUR NEWMARK, M.D.,
                                              Appellant

                                v.

                 *ANTHONY PRINCIPI, SECRETARY,
              UNITED STATES DEPARTMENT OF VETERANS
                 AFFAIRS; TRACY BARRETT, in her
               official capacity as Acting Chief
           of Staff, and in her individual capacity;
           MICHAEL BERKWITS, in his official capacity
           as Director of the Emergency Room, and in
             his individual capacity; EARL FALLAST;
            JOHN DOE Nos. 1-5; PHILADELPHIA VETERANS
                     AFFAIRS MEDICAL CENTER

              *(Substituted Pursuant to F.R.A.P. 43(c))


          Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                  (D.C. Civil No. 99-cv-05798)
            District Judge: Honorable Jan E. DuBois


                     Argued January 17, 2002
    Before:   RENDELL, FUENTES, and MAGILL*,   Circuit Judges

                 (Opinion Filed: March 13, 2002)

___________________________

* Hon. Frank J. Magill, Judge of the United States Court of Appeals for
the Eighth
   Circuit, sitting by designation.
                          ____________

                  ORDER AMENDING SLIP OPINION
                          ____________

     IT IS HEREBY ORDERED that the slip opinion filed in this matter on
March 13,
2002, is amended as follows:
               1.   On page 4, line 12, delete "(Appee. Supp. Br. at 5)."
               2.   On page 8, first full paragraph, first line, delete
the word "the" before
          "S.265."

                              BY THE COURT:



                              /s/ Marjorie O. Rendell
                               Circuit Judge

Dated: March 18, 2002